          Case 1:18-cv-00681-RJL Document 272 Filed 10/09/20 Page 1 of 4


UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                 Case No. 1:18-cv-00681-RJL
                                                            Honorable Richard J. Leon
        Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH ,
AMERICA FIRST MEDIA,

        Defendants.

      [PROPOSED] JOINT STIPULATION AMONG DEFENDANTS, PLAINTIFF, AND
     THIRD-PARTY WITNESSES JOSEPH DELLA CAMERA AND SEYMOUR HERSH

        Defendants Edward Butowsky and Matthew Couch (collectively “Defendants”), by and

through undersigned counsel, and counsel for Plaintiff Aaron Rich, counsel for third-party witness

Joseph Della Camera, and counsel for third-party witness Seymour Hersh have met and conferred

and respectfully request that the Court enter the agreement memorialized herein.

SCHEDULE REGARDING PENDING MOTIONS TO COMPEL THIRD-PARTY
WITNESSES JOSEPH DELLA CAMERA AND SEYMOUR HERSH

        WHEREAS, on September 25, 2020, Defendant Matthew Couch filed a Motion to Compel

the production of documents and testimony from third-party witness Joseph Della Camera (the

“Della Camera Motion to Compel”);

        WHEREAS, counsel for Joseph Della Camera accepted service of the Della Camera

Motion to Compel on October 6, 2020;

        WHEREAS on October 2, 2020, Defendants filed a Motion to Compel the disclosure of

certain information from third-party witness Seymour Hersh (the “Hersh Motion to Compel”);

        WHEREAS, counsel for Seymour Hersh accepted service of the Hersh Motion to Compel

on October 3, 2020; and

                                                1
         Case 1:18-cv-00681-RJL Document 272 Filed 10/09/20 Page 2 of 4


       WHEREAS, the Local Rules of the United States District Court of The District of

Columbia provide for fourteen days to file a memorandum of points and authorities in opposition

to a motion, LCvR7(b), and for seven days to file a reply memorandum LCvR7(d);

       IT IS HEREBY STIPULATED AND AGREED, subject to approval of the Court, that

       1) The deadline to file an opposition to the Della Camera Motion to Compel shall be

          November 13, 2020 and the deadline to file a reply to said opposition shall be

          November 20, 2020;

       2) The deadline to file an opposition to the Hersh Motion to Compel shall be November

          17, 2020 and the deadline to file a reply to said opposition shall be November 24, 2020.

DATED: October 9, 2020


  By: /s/ Michael J. Gottlieb                   By: /s/ Eden P. Quainton________________
  MICHAEL J. GOTTLIEB (974960)                  EDEN P. QUAINTON, ESQ. (NY0318)
  MERYL C. GOVERNSKI (1023549)                  DUNNINGTON, BARTHOLOW & MILLER
  WILLKIE FARR & GALLAGHER LLP                  LLP
  1875 K Street NW                              230 Park Avenue, 21st Floor
  Washington, DC 20006                          New York, New York 10169
  Tel: (202) 303-1000                           Tel: (212) 682-8811
  Fax: (202) 303-2000                           Fax: (212) 661-7769
  mgottlieb@willkie.com                         E-mail: equainton@dunnington.com
  mgovernski@willkie.com
                                                   Attorneys for Defendants
  JOSHUA P. RILEY (1026900)                     By: /s/ Chad Bowman_________________
  BOIES SCHILLER FLEXNER LLP                    CHAD BOWMAN
  1401 New York Ave NW                          BALLARD SPAHR LLP
  Washington, DC 20005                          1909 K Street, NW 12th Floor
  Tel: (202) 237-2727                           Washington, DC 20006-1157
  Fax: (202) 237-6131                           Tel: (202) 508-1120
  jriley@bsfllp.com                             Fax: (202) 661-2299
                                                bowmanchad@ballardspahr.com


  Attorneys for Plaintiff Aaron Rich            Attorneys for Third-Party Witness
                                                Seymour Hersh




                                               2
         Case 1:18-cv-00681-RJL Document 272 Filed 10/09/20 Page 3 of 4




KARL A. RACINE
Attorney General for the District of Columbia
CHAD COPELAND
Deputy Attorney General
Civil Litigation Division
/s/ Michael K. Addo
MICHAEL K. ADDO [1008971]
Chief, Civil Litigation Division, Section IV
/s/ David A. Jackson
DAVID A. JACKSON [471535]
Assistant Attorney General
Office of the Attorney General
400 6th Street, NW
Washington, D.C. 20001
(202) 724-6618 (Direct Line)
(202) 436-2598 (Cell Phone)
(202) 741-8999 (Fax)
davida.jackson@dc.gov
Attorneys for Third-Party Witness
Joseph Della Camera



SO ORDERED
                                                    ___________________________________
                                                    THE HONORABLE RICHARD J. LEON
                                                    UNITED STATES DISTRICT JUDGE
                                                    United States District Court for the District
                                                    of Columbia
DATED:________




                                                3
         Case 1:18-cv-00681-RJL Document 272 Filed 10/09/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on October 9, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel Plaintiff Aaron

Rich. Copies were also served electronically on counsel for third-party witnesses Joseph Della

Camera     and    Seymour       Hersh,   on     consent,   at   davida.jackson@dc.gov     and

bowmanchad@ballardspahr.com.

       Dated: October 9, 2020

                                              By: /s/ Eden Quainton___________________
                                              EDEN P. QUAINTON, ESQ. (NY0318)
                                              DUNNINGTON, BARTHOLOW & MILLER LLP
                                              230 Park Avenue, 21st Floor
                                              New York, New York 10169
                                              Telephone: (212) 813-8389
                                              E-mail: equainton@dunnington.com




                                                1
